LEMMON, Justice,
concurring.
Respondent’s violation of his professional responsibility occurred when, at the time of disbursing the settlement proceeds, he failed to protect his clients from their liability on their written promise to pay their former attorney one-half of the fee, thereby exposing his clients to a potential claim. Respondent should not have treated the retained one-third portion of the settlement proceeds as his own funds until all contingent liabilities were settled. When the dispute arose over' division of the fee, he should have protected his clients by depositing the disputed portion into the registry of *129the court or by some other method (such as agreeing to hold the clients harmless and placing the disputed funds in an escrow account), until the dispute was settled.
Nevertheless, when the former attorney gave the clients the option to file a complaint, he effectively waived his claim against them. Therefore, at the time the clients filed a complaint, the matter had become a dispute between two attorneys over a fee, a matter with which the bar association should not be concerned. Since the clients were never truly exposed to liability, I concur in the result.